 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     W.H. et al.,                                    CASE NO. C16-5273 BHS
 8
                             Plaintiffs,             ORDER GRANTING
 9          v.                                       DEFENDANTS’ MOTION TO
                                                     CERTIFY ISSUES TO THE
10   OLYMPIA SCHOOL DISTRICT, et al.,                WASHINGTON STATE SUPREME
                                                     COURT AND TO STAY
11                           Defendants.             PROCEEDINGS

12

13          This matter comes before the Court on Defendants Olympia School District

14   (“District”), Jennifer Priddy (“Priddy”), Frederick Stanley (“Stanley”), Barbara Greer

15   (“Greer”), William Lahmann (“Lahmann”), and Dominic Cvitanich’s (“Cvitanich”)

16   (collectively “Defendants”) motion to certify issues to the Washington State Supreme

17   Court and to stay proceedings. Dkt. 76. The Court has considered the pleadings filed in

18   support of and in opposition to the motion and the remainder of the file and hereby grants

19   the motion for the reasons stated herein.

20                               I.   PROCEDURAL HISTORY

21          On April 8, 2016, Plaintiffs W.H., both for herself and as guardian for her minor

22   daughter P.H., J.H. individually, and B.M., both for herself and as guardian for her minor


     ORDER - 1
 1   daughter S.A. (collectively “Plaintiffs”) commenced this action. Dkt. 1. Plaintiff W.H. is

 2   the mother of minor Plaintiff P.H. Dkt. 1, ⁋⁋ 13–14. Plaintiffs J.H. and B.M. are the

 3   father and mother of minor Plaintiff S.A. Id., ⁋⁋ 15–17.

 4             On June 23, 2017, Defendants moved for summary judgment. Dkt. 27. On August

 5   18, 2017, the Court entered an order granting in part and denying in part Defendants’

 6   motion. Dkt. 39. The Court granted summary judgment for Defendants to the extent

 7   Plaintiffs argued Defendants violated a clearly established right of the minor Plaintiffs by

 8   depriving them of necessary medical attention, granted summary judgment for Defendant

 9   Cvitanich on Plaintiff’s claims against him under 42 U.S.C. § 1983, and denied

10   Defendants’ motion for summary judgment as to Plaintiffs’ Title IX claims against the

11   District and Plaintiffs’ § 1983 claims against the remaining Defendants. Dkt. 39 at 27.

12   Defendants moved for reconsideration, and the Court denied the motion on October 4,

13   2017. Dkt. 54. Defendants appealed to the Ninth Circuit. On September 26, 2018, the

14   Ninth Circuit affirmed the Court’s finding that Stanley and Greer are not entitled to

15   qualified immunity due to “triable issues as to whether they sustained a policy, practice,

16   or custom of deliberate indifference toward repeated sexual abuse that was a ‘moving

17   force’ behind the injuries of P.H. and S.A.” Dkt. 60 at 4. The Circuit reversed as to

18   Lahmann and Priddy, finding they were entitled to qualified immunity on the question of

19   whether a causal connection existed between their acts or failure to act and the abuse. Id.

20   at 4–5.

21             On February 2, 2019, Plaintiffs moved for leave to amend. Dkt. 65. On April 17,

22   2019, the Court granted the motion, permitting Plaintiffs to revise their claims on two


     ORDER - 2
 1   bases. Dkt. 74. First, Plaintiffs were permitted to amend their claim brought pursuant to

 2   42 U.S.C. § 1983 to reflect the Ninth Circuit’s decision dismissing this claim as to

 3   Defendants Priddy, Lahmann, and Cvitanich, and to clarify that the § 1983 claim was

 4   maintained under the Fourteenth Amendment and Title IX of the Education Amendments

 5   of 1972, 20 U.S.C. § 1681(a), not the Fourteenth Amendment and the Ninth Amendment.

 6   Id. at 5, 11. Second, Plaintiffs were permitted to add a claim under the Washington Law

 7   Against Discrimination (“WLAD”) RCW Chapter 49.60, on the theory that the District

 8   could be liable for discrimination against the minor Plaintiffs as members of a protected

 9   class in a place of public accommodation based on the Washington Supreme Court’s

10   decision in Floeting v. Group Health Cooperative, 192 Wn.2d 848 (2019) (“Floeting”).

11   Id. at 5–6, 11. Also on April 17, 2019, Plaintiffs filed their amended complaint. Dkt. 75.

12          On June 25, 3019, Defendants filed the instant motion to certify issues to the

13   Washington Supreme Court and stay proceedings. Dkt. 76. On July 15, 2019, Plaintiffs

14   responded. Dkt. 77. On July 19, 2019, Defendants replied. Dkt. 79.

15                               II. FACTUAL BACKGROUND

16          Relevant to the instant motion, in August of 2005, the District hired Gary Shafer, a

17   26-year-old man, as a bus driver. Dkt. 34-1 at 2. 1 Over the course of his employment,

18   Shafer sexually harassed and abused between twenty-five and thirty-five (although

19   possibly as many as seventy-five) of the District’s youngest bus passengers, including the

20   minor Plaintiffs P.H. and S.A. Dkt. 34-2 at 76; Dkt. 34-5 at 49–50; Dkt. 75, ⁋ 68.

21
            1
              A more detailed factual history is available in the Court’s August 18, 2017 Order. Dkt.
22   39 at 2–6.



     ORDER - 3
 1                                      III. DISCUSSION

 2          Defendants ask the Court to certify questions to the Washington State Supreme

 3   Court to address how a cause of action under Floeting may relate to Washington law (1)

 4   appearing to show school districts are not subject to suit under a theory of strict liability

 5   nor (2) subject to liability for intentional sexual misconduct perpetrated by their

 6   employees. Dkt. 76 at 11. Defendants also ask the Court to certify a question asking

 7   whether sexual abuse can be construed to be based on gender when an abuser harmed

 8   children of both genders. Id. The Court finds that the first issue is appropriate for

 9   certification, the second issue is dependent on the first, and the third is not appropriate for

10   certification.

11   A.     The Court’s Order Granting Plaintiffs’ Motion to Amend

12          In its April 17, 2019 Order (the “April 17th Order”) granting the motion to amend,

13   the Court considered whether there was a conceivable set of facts from which it appeared

14   Plaintiffs could state a claim under the theory of recovery articulated in Floeting such that

15   amendment was not futile. See Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir.

16   1988) (“a proposed amendment is futile only if no set of facts can be proved under the

17   amendment to the pleadings that would constitute a valid and sufficient claim or

18   defense.”). In Floeting, the employee of a health care provider repeatedly sexually

19   harassed a patient when the patient was seeking medical treatment, thus violating his

20   right to be free from discrimination by the agents or employees of a place of public

21   accommodation under the WLAD. Floeting, 192 Wn.2d at 850, 852–53. Similarly, the

22   Court found that Plaintiffs could reasonably state a claim that their children were sexually



     ORDER - 4
 1   harassed by the district’s employee while on a school bus. See Dkt. 74 at 10 (explaining

 2   that the WLAD defines places of public accommodation to include “any public library or

 3   education institution, or schools of special instruction, or nursery schools, or day care

 4   centers or children’s camps.”). The Court concluded that certification could be a matter

 5   for additional motion practice once the record was fully developed. Id. at 10.

 6          Relevant to Defendants’ arguments in the instant motion regarding strict liability,

 7   the Court characterized Floeting as imposing “direct liability on a health care provider for

 8   the discriminatory conduct of its employee who sexually harassed a patient, without

 9   intercession of the doctrines of vicarious liability or respondeat superior.” Dkt. 74 at 9

10   (citing Floeting, 192 Wn.2d at 856–57). Relevant to Defendants’ arguments regarding

11   intentional misconduct, the Court explained that the Washington Supreme Court

12   specifically considered the argument that employers should not be liable for the

13   unforeseeable acts of an employee and instead decided that “RCW 49.60.214 is not a

14   negligence statute where foreseeability matters; it imposes direct liability for

15   discriminatory acts, regardless of the culpability of the actor.” Id. (quoting Floeting, 192

16   Wn.2d at 856).

17   B.     Certification Standard

18          When there is no controlling Washington Supreme Court precedent on issues of

19   state law, the Court is bound to apply the law as it believes the Washington Supreme

20   Court would under the circumstances. See Erie Railroad Co. v. Tompkins, 304 U.S. 64

21   (1938). “If there be no decision by [the state’s highest] court then federal authorities must

22   apply what they find to be the state law after giving ‘proper regard’ to relevant rulings of


     ORDER - 5
 1   other courts of the State.” Commissioner v. Estate of Bosch, 387 U.S. 456, 465 (1967).

 2   “Where an intermediate appellate state court rests its considered judgment upon the rule

 3   of law which it announces, that is a datum for ascertaining state law which is not to be

 4   disregarded by a federal court unless it is convinced by other persuasive data that the

 5   highest court of the state would decide otherwise.” West v. Am. Tel. & Tel. Co., 311 U.S.

 6   223, 237 (1940).

 7          However, another option is available to the Court. Rather than guessing what the

 8   Washington Supreme Court would decide, the Court may certify the question to the

 9   Washington Supreme Court for review. Under Washington law:

10          When in the opinion of any federal court before whom a proceeding is
            pending, it is necessary to ascertain the local law of this state in order to
11          dispose of such proceeding and the local law has not been clearly
            determined, such federal court may certify to the supreme court for answer
12          the question of local law involved and the supreme court shall render its
            opinion in answer thereto.
13
     RCW 2.60.020. As noted by the United States Supreme Court, certification saves “time,
14
     energy, and resources and [perhaps most importantly] helps build a cooperative judicial
15
     federalism.” Lehman Bros. v. Schein, 416 U.S. 386, 391 (1974).
16
            Here, the Court concludes that one question, and a second contingent on the
17
     answer to the first as set out below are appropriate for certification. However, this Court
18
     does not intend its statement of the questions to restrict the Washington State Supreme
19
     Court’s consideration of any issue that it may determine is relevant. Should the
20
     Washington State Supreme Court decide to consider the certified questions, it may in its
21

22


     ORDER - 6
 1   discretion reformulate the questions. See Affiliated FM Ins. Co. v. LTK Consulting Servs.

 2   Inc., 556 F.3d 920, 922 (9th Cir. 2009).

 3   C.     Merits

 4          Plaintiffs reasonably object to Defendants’ motion for certification on the basis

 5   that the motion: (1) raises arguments which could have been raised in Defendants’

 6   opposition to the motion to amend complaint and so functions as a cloaked motion for

 7   reconsideration and (2) was brought before the record has been further developed as the

 8   Court indicated may be appropriate. Dkt. 77 at 1–4.

 9          Regarding the first issue, for the purposes of a motion to amend it must be

10   “beyond doubt” that amendment is futile as a matter of law. See DCD Programs, Ltd. v.

11   Leighton, 833 F.2d 183, 188 (9th Cir. 1987). However, when the Court is called to decide

12   liability, the Court must decide conclusively how to interpret the law. The Court finds

13   that in this case there is a sufficient lack of clarity about how the Washington Supreme

14   Court would apply a claim for strict liability for discrimination in places of public

15   accommodation announced in Floeting to sexual abuse perpetrated by an employee of a

16   school district such that certification is appropriate.

17          Regarding the second issue, which appears to refer to Defendants’ arguments

18   about Plaintiffs’ ability to prove discrimination on the basis of gender, the specifics of the

19   abuse perpetrated by Schafer against the minor Plaintiffs themselves in comparison to

20   other minor victims are not yet clearly established in the record. However, the Court

21   agrees with Plaintiffs that whether the specifics of Schafer’s abuse show discrimination

22   based on gender is a question of fact not appropriate for certification.


     ORDER - 7
 1          1.     Strict Liability

 2          First, it appears that in Washington, school districts have not been subject to suit

 3   under a strict or direct liability theory. While it is an older case, the Washington Supreme

 4   Court explained the issue in Briscoe v. Sch. Dist. No. 12, Grays Harbor Cty., 32 Wn.3d

 5   353, 360–61 (1949):

 6          The general rule in this country is that a school district is not, in the
            absence of a statute, subject to liability for injuries to pupils suffered in
 7          connection with their attendance at school, since such district, in
            maintaining schools, acts as an agent of the state, and performs a purely
 8          public or governmental duty, imposed on it by law for the benefit of the
            public, and for the performance of which it receives no profit or advantage.
 9
            In the state of Washington, this general rule has been changed by virtue of
10          Rem.Rev.Stat. §§ 950, 951 providing, inter alia, that a school district may
            be sued ‘for an injury to the rights of the plaintiff arising from some act or
11          omission’ of such public corporation.

12   (emphasis added). The referenced statute currently appears in the Washington Revised

13   Code at RCW 4.08.120. Defendants cite a substantial volume of Washington caselaw

14   holding school districts liable only under negligence theories for conduct similar to the

15   conduct alleged in this case. See Dkt. 79 at 2–3 (citing, inter alia, Anderson v. Soap Lake

16   Sch. Dist., 191 Wn.2d 343 (2018); N.L. v. Bethel Sch. Dist., 186 Wn.2d 422 (2016)).

17   Plaintiffs fail to cite authorities which show a claim against a school district proceeding

18   on a theory of strict liability in Washington.

19          Therefore, the Court certifies the following question:

20          1. May a school district be subject to strict liability for discrimination by its
            employees in violation of the WLAD?
21

22


     ORDER - 8
 1          2.     Intentional Acts

 2          Defendants argue that Floeting could represent a sea change in Washington law on

 3   the issue of employer liability for intentional sexual misconduct by employees and imply

 4   that allowing a strict liability cause of action under the WLAD would have a particular

 5   impact on school districts. See Dkt. 79 at 4–5 (citing motions for leave to amend to add a

 6   WLAD cause of action in two ongoing cases against school districts). Defendants rely on

 7   several authorities to support their argument. For example, in Evans v. Tacoma Sch. Dist.

 8   No. 10, 195 Wn. App. 25, 29–40 (2016), the Washington Court of Appeals held the

 9   school district could not be vicariously liable for a school security guard’s sexual assault

10   of a student because the guard’s conduct was outside the scope of his employment. In

11   C.J.C. v. Corp. of Catholic Bishop, 138 Wn.2d 699, 718–19 (1999) (“C.J.C.”),

12   negligence claims were brought against church officers who allegedly failed to protect

13   children from sexual abuse and the Washington Supreme Court explained that it has

14   never adopted an approach permitting the imposition of respondeat superior or strict

15   liability for an employee’s intentional sexual misconduct. In Niece v. Elmview Group

16   Home, 131 Wn.2d 39, 42 (1997) (“Niece”), the Washington Supreme Court declined to

17   adopt what it characterized as “strict liability for an employee’s intentional or criminal

18   conduct,” explaining that it was “unable to determine the public policy consequences of

19   such a major change in Washington employer liability and therefore reserve[d] such

20   considerations of public policy for the Legislature.” See Dkt. 79 at 3. Defendants argue

21   the conduct alleged in the case at bar is more analogous to the conduct alleged in these

22   cases than the verbal sexual harassment alleged in Floeting. Id.


     ORDER - 9
 1          Plaintiffs’ allegations in this case are primarily grounded in physical sexual abuse,

 2   see, e.g., Dkt. 75, ⁋⁋ 28, 37, though sexual harassment is also alleged, see, e.g., id. at 68.

 3   Defendants appear to argue that at some point conduct becomes sufficiently intentional or

 4   criminal that it goes beyond the scope of the WLAD. The Court finds this difficult to

 5   reconcile with Floeting—a person subject to assault based on membership in a protected

 6   class in a place of public accommodation is arguably more deprived of the benefits of

 7   public accommodation than a person subject to verbal sexual harassment. Floeting clearly

 8   imposed direct liability on employers for “the sexual harassment of members of the

 9   public by their employees, just as . . . if their employees turned customers away because

10   of their race, religion, or sexual orientation.” Floeting, 192 Wn.2d at 851. The

11   Washington Supreme Court further explained “[i]t is the province of the legislature to

12   establish standards of conduct and attendant rules of liability, and the legislature

13   determined direct liability is appropriate” for claims of discrimination in public

14   accommodation. Dkt. 77 at 7 (citing Floeting, 192 Wn.2d at 856).

15          While the Court finds Defendants’ line of analysis most likely foreclosed either by

16   Floeting or by an answer in the negative to the Court’s first certified question, the

17   Washington Supreme Court could also consider the following question, contingent on its

18   answer to the Court’s first certified question:

19          2. If a school district may be strictly liable for its employees’ discrimination
            under the WLAD, does “discrimination” for the purposes of this cause of
20          action encompass intentional sexual misconduct including physical abuse
            and assault?
21

22


     ORDER - 10
 1          3.     Discrimination Based on Gender

 2          Defendants argue that the Court should certify a question asking in effect whether

 3   a plaintiff can prove discrimination was based on gender when the perpetrator directed

 4   harassing conduct toward victims of both genders. The Court agrees with Plaintiffs that

 5   whether Plaintiffs can show gender was a substantial factor in the discrimination the

 6   minor Plaintiffs experienced remains a factual question at this point in the proceedings,

 7   with discovery currently scheduled to close on January 6, 2020. Dkt. 77 at 9 (citing

 8   Floeting, 192 Wn.2d at 853). Therefore, the question does not appear ripe for a legal

 9   determination, and the Court declines to certify this issue, though as previously stated the

10   Washington Supreme Court clearly has the discretion to reformulate the certified

11   questions to address this matter as well if the Washington Supreme Court deems it

12   relevant.

13   D.     Stay

14          Finally, the Court must consider whether to stay this action pending resolution of

15   the certification process. Plaintiffs contend that Defendants have failed to demonstrate

16   any question of law warranting certification. Dkt. 77 at 10. For the reasons set forth

17   above, the Court disagrees. Plaintiffs do not make arguments specific to the issue of a

18   stay. The Court finds that a stay will conserve resources by avoiding potentially

19   unnecessary discovery or motions practice. Therefore, the Court STAYS this action until

20   the Washington Supreme Court either declines the certification or answers the certified

21   questions. Of course, nothing in this order should be construed to prevent the parties from

22   pursuing resolution of this case through settlement negotiations.



     ORDER - 11
 1                                          IV. ORDER

 2          Therefore, it is hereby ORDERED that Defendants’ motion for certification, Dkt.

 3   76, is GRANTED. The Clerk shall stay and administratively close this matter.

 4          The Clerk shall also submit to the Washington State Supreme Court certified

 5   copies of this Order; a copy of the docket in this matter, and Docket Numbers 1, 15, 39,

 6   44, 54, 60, 74, and 75–79. The record so compiled contains the matters in the pending

 7   case deemed material for consideration of the questions certified for answer.

 8          In accordance with Washington State RAP 16.16(e)(1), which states that “[t]he

 9   federal court will designate who will file the first brief,” the Court designates Plaintiffs as

10   the party which will file the first brief in the Washington State Supreme Court on the

11   certified question. The parties are referred to RAP 16.16 for additional information

12   regarding procedures upon review of the certified question. The Clerk shall notify the

13   parties within three days after the above-described record is filed in the Washington State

14   Supreme Court.

15          Dated this 6th day of September, 2019.

16

17

18
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

19

20

21

22


     ORDER - 12
